
	

114 HRES 261 IH: Expressing the sense of the House of Representatives that the United States should work with the Government of Nepal to ensure that the unique needs, vulnerabilities, and capacities of women and girls are considered and addressed in efforts to provide humanitarian relief and assistance in reconstruction in the aftermath of the April 25, 2015, earthquake.
U.S. House of Representatives
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 261
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2015
			Mr. Honda (for himself, Ms. Wasserman Schultz, Ms. Norton, Ms. Schakowsky, Ms. Judy Chu of California, Ms. Bordallo, Mr. McGovern, Ms. Lee, Ms. Plaskett, Mr. Al Green of Texas, Mr. Ted Lieu of California, Ms. DeLauro, Ms. Maxine Waters of California, Ms. McCollum, Mr. Polis, Mr. Farr, Mr. Rangel, and Mr. Grayson) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the United States should work with the
			 Government of Nepal to ensure that the unique needs, vulnerabilities, and
			 capacities of women and girls are considered and addressed in efforts to
			 provide humanitarian relief and assistance in reconstruction in the
			 aftermath of the April 25, 2015, earthquake.
	
	
 Whereas a magnitude 7.8 earthquake struck the country of Nepal on April 25, 2015; Whereas millions of Nepali citizens have been displaced and reside in temporary shelters and the earthquake has affected an estimated 126,000 pregnant women;
 Whereas women and girls are disproportionately impacted by natural disasters and that displacement settings exacerbate preexisting inequalities, render women and girls even more vulnerable, and create greater barriers in their ability to benefit from relief, recovery, and long-term reconstruction and development efforts;
 Whereas humanitarian response in previous emergencies has shown that gender-based violence (GBV)—particularly sexual violence—increases in the immediate aftermath of an emergency, in addition to sexual exploitation and abuse, human trafficking, forced prostitution, and forced marriage, and must therefore be prioritized at the onset of the response;
 Whereas the United Nations and other humanitarian response organizations have reported inequitable distribution of assistance to displaced populations based on identity factors including gender;
 Whereas the United Nations and other humanitarian response organizations have reported a lack of sanitary pads and clothing for women and girls across the affected districts and indicated the need for dedicated spaces for women in internal displacement camps to provide protection and special services including psychosocial support;
 Whereas the United Nations Office for the Coordination of Humanitarian Affairs reported that the Government of Nepal’s Central Child Welfare Board has received reports of sexual and other GBV cases in the Kathmandu camps;
 Whereas the Government of Nepal has made significant efforts to combat violence against women such as the introduction of the Domestic Violence Act and National Strategy and Plan of Action on violence against women;
 Whereas the Interim Constitution of Nepal (2007) prohibits physical, mental, or any other form of violence against women and declares that such acts shall be punishable by law and the Gender Equality Act of 2006 established sexual violence as a crime punishable by varying years of imprisonment, depending on the age of the victim;
 Whereas evidence demonstrates that empowering women through post-disaster reconstruction can benefit recovery outcomes and increase women’s social, economic, and political rights;
 Whereas girls’ educational opportunities in emergencies are more limited than boys’ and ensuring that girls are able to continue their education in post-disaster and displacement settings is vital to economic recovery and reconstruction;
 Whereas the United Nations and donor countries, including the United States will continue to play a significant role in post-earthquake stabilization and reconstruction of Nepal;
 Whereas the United States Agency for International Development (USAID) has prioritized the prevention of and response to GBV in its work across all sectors and as an explicit goal of the USAID Gender Equality and Female Empowerment Policy;
 Whereas USAID and the United States Department of State have been directed by Executive orders of the President to implement an interagency United States Strategy to Prevent and Respond to Gender-Based Violence Globally and a National Action Plan on Women, Peace, and Security; and
 Whereas it is the policy of the United States to implement the Safe from the Start initiative to prevent and respond to GBV in humanitarian emergencies worldwide to reduce the incidence of GBV by ensuring quality services for survivors from the very onset of emergencies through timely and effective humanitarian action: Now, therefore, be it
	
 That the House of Representatives— (1)expresses deep sympathy to the people of Nepal for the terrible loss of life, displacement, and massive destruction as a result of the earthquake;
 (2)expresses solidarity with the people of Nepal and continued commitment to provide essential assistance to help Nepal recover from this tragedy;
 (3)expresses continuing support for relief and reconstruction assistance provided by relief agencies and the international community;
 (4)urges the treatment of the issues of gender equality, female empowerment, and preventing and addressing gender-based violence (GBV) against women and children as a priority for the United States Government’s humanitarian relief and recovery efforts in Nepal;
 (5)recognizes the commitment of the United States Government to the promotion of local solutions and building the capacity of grassroots organizations, particularly those led by women and other marginalized groups, through activities including the meaningful participation of women and girls in needs assessments, program design and implementation, and monitoring and evaluation;
 (6)recognizes that GBV is a human rights violation that must be effectively addressed; (7)affirms that prioritizing safe educational and economic opportunities for Nepali women and young and adolescent girls that enable them to lift themselves and their families out of poverty is a cost-effective way to help reduce GBV;
 (8)recognizes the absolute necessity of prioritizing the protection and empowerment of women, young children, and adolescents in the post-disaster setting through efforts of the United States Government, relief agencies, and the international community;
 (9)recognizes the urgent opportunity to fully and effectively implement the interagency Safe from the Start program and the policies that inform it, including the United States Agency for International Development (USAID) Gender Equality and Female Empowerment Policy, United States Strategy to Prevent and Respond to Gender-Based Violence Globally, and National Action Plan on Women, Peace, and Security;
 (10)urges implicated United States agencies to fund and implement programs that are consistent with the Inter-Agency Standing Committee Guidelines on Gender-Based Violence in Humanitarian Settings and build on best practices and lessons learned in implementation of Safe from the Start and related protection; and
 (11)affirms a deep commitment to the promotion of gender equality and the empowerment of women and girls through United States-led post-disaster recovery and reconstruction activities to promote equitable economic recovery and the realization of social, economic, and political rights.
			
